UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53524 ROYAL STYLE DESIGN, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 74-3184267 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2561 Forsythe Road, Unit D, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 758-6801 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No The number of shares outstanding of the issuer's common stock, par value $.001 per share, was 93,638,511 as of May 1, 2010. Royal Style Design, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 (Unaudited) 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 3 Consolidated Statement of Stockholders' Equityfor the Period Ended March 31, 2010 (Unaudited) 4 Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 6. Exhibits. 21 Signatures 22 ii PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2009. The results of operations for the three months ended March 31, 2010 and 2009 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable-net of allowance of $39,000 and $39,000, respectively Notes receivable - related parties Inventories Other current assets Total Current Assets Property and equipment-net Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses Customer advances Due to related parties Deferred revenue - Income taxes payable Total Current Liabilities Long-term Liabilities: Long-term debt-less current portion above Total Liabilities Commitments & Contingencies - - Stockholders' Equity: Common Stock, $.001 par value; authorized 100,000,000 shares: 93,638,511 and 93,638,511 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See Notes to Unaudited Consolidated Financial Statements 2 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Net sales: Revenue $ $ Cost and expenses: Cost of sales General and administrative Income (loss) from operations ) Other income (expense): Interest income - Interest expense ) Earnings (loss) earnings before provision for income taxes ) Provision for income taxes Net earnings (loss) $ $ ) Earnings (loss) earnings per common share - basic and diluted $ $ ) Weighted average number of common shares outstanding - basic and diluted See Notes to Unaudited Consolidated Financial Statements 3 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) Additional Retained Accumulated Common Stock Paid-in Earnings Other Comprehensive Comprehensive Shares Amount Capital (Deficit) Income (Loss) Income (Loss) Total Balance, January 1, 2009 $ $ ) $ $ ) $ Assets contributed by shareholders Effect of reverse acquisition ) - Foreign currency adjustment ) $ ) ) Issuance of common stock for acquisitions - - Net (loss) Comprehensive loss $ ) Balance, December 31, 2009 ) ) Foreign currency adjustment ) $ ) ) Net income Comprehensive income $ Balance, March 31, 2010 $ $ $ ) $ ) $ See Notes to Unaudited Consolidated Financial Statements 4 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net earnings (loss) $ $ ) Adjustments to reconcile net earnings (loss) to net cash provided by operating activities: Depreciation and amortization Changes in operating assets and liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Repayments on note receivable - Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Payments on debt ) - Proceeds from loan Proceeds from advances from related party Net cash provided by financing activities Effect of exchange rate changes on cash ) - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents-beginning of year Cash and cash equivalents-end of year $ $ See Notes to Unaudited Consolidated Financial Statements 5 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Continued For the Three Months Ended March 31, Supplementary Information: Cash paid during the year for: Interest $ $ - Income taxes $ $ Changes in operating assets and liabilities consist of: Decrease in accounts receivable $ $ Decrease in inventory Decrease in other current assets (Increase) in other assets ) ) (Decrease) in accounts payable and accrued expenses ) ) Increase (decrease) in customer advances ) (Decrease) in deferred revenue ) - Increase in income tax payable Net cash provided by operating activities $ ) $ See Notes to Unaudited Consolidated Financial Statements 6 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 1. DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES The consolidated balance sheet as of March 31, 2010 and the consolidated statements of operations, stockholders' equity and cash flows for the periods presented have been prepared by Royal Style Design, Inc. (the "Company" or "RSD") and are unaudited.In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations, changes in stockholders' equity and cash flows for all periods presented have been made.The information for the consolidated balance sheet as of December 31, 2009 were derived from audited financial statements. Organization Royal Style Design, Inc. (the “Company” or “Royal Style Design”) operates primarily in four industries in two geographical areas - the United States and Europe.The Company is engaged in custom construction activities in Germany and as a wholesale distributor of electronic components in Russia, and is engaged in similar custom construction activities for the design and installation of stonework and cabinet making and millwork in custom design homes and in the retail sale of high-end contemporary works of art and jewelry in the United States.The U.S. operations also separately provide business investment consulting services to small private companies.Sales are predominantly in the United States, Russia and Germany. Basis of Presentation On November 20, 2009, Royal Style Design entered into a Share Exchange Agreement ("Agreement") with the stockholders of Diversified Global Holdings, Inc. a Delaware corporation, ("DGH"), providing for the acquisition by Royal Style Design of 100% of all the outstanding shares of common stock of DGH.In connection with the agreement, as of November 20, 2009, Royal Style Design issued 86,235,800 shares of its common stock to the stockholders of DGH.The issuance of these 86,235,800 shares effectively gave control of Royal Style Design to the stockholders of DGH. For accounting purposes only, the transaction was treated as a recapitalization of DGH, as of November 20, 2009, with DGH as the acquirer.The financial statements prior to November 20, 2009 are those of DGH and reflect the assets and liabilities of DGH at historical carrying amounts. The financial statements show a retroactive restatement of DGH's historical stockholders' equity to reflect the equivalent number of shares issued to DGH. On July 1, 2009, the Financial Accounting Standards Board ("FASB") established Accounting Standards Codification ("ASC") as the primary source of authoritative generally accepted accounting principles ("GAAP") recognized by the FASB to be applied by nongovernmental entities.Although the establishment of the ASC did not change current GAAP, it did change the way we refer to GAAP throughout this document to reflect the updated referencing convention. Reporting and Functional Currency The Company has determined that the United States dollar (“USD”) is the reporting currency for the purposes of financial reporting under United States Generally Accepted Accounting Principles. The local currency and the functional currency of the subsidiaries of the Company is the Russian Rouble (“RUR”) and European Euro ("Euro"). 7 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Any conversion of RUR and Euro amounts to USD should not be construed as a representation that such RUR and Euro amounts have been, could be, or will in the future be converted into USD at the current exchange rate or at any other exchange rate. Recent Accounting Pronouncements The Company’s significant accounting policies are summarized in Note 1 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.There were no significant changes to these accounting policies during the three months ended March 31, 2010 and the Company does not expect that the adoption of other recent accounting pronouncements will have a material impact on its financial statements. 2.EARNINGS PER SHARE Basic earnings (loss) per share are computed by dividing net earnings by the weighted average number of common shares outstanding during the specified period. Diluted earnings (loss) per common share is computed by dividing net income by the weighted average number of common shares and potential common shares during the specified period. For the period ended March 31, 2010 and 2009, there were no potential shares outstanding. 3. ACQUISITIONS Effective December 31, 2009, the Company entered into three Exchange and Acquisition Agreements (the “Agreements”) for the acquisition of three companies: Fregat Ltd., a limited company formed under the laws of Russia (“Fregat”), for the acquisition of which the Company issued 203,698 shares of its common stock to the owner of all of the outstanding ownership interests in Fregat; Bauelemente Kuhn GmbH, a limited liability company formed under the laws of Germany (“Kuhn”), for the acquisition of which the Company issued 63,233 shares of its common stock to the owner of all of the outstanding ownership interests in Kuhn; and Kuechen Schilling GmbH, a limited liability company formed under the laws of Germany (“Schilling”), for the acquisition of which the Company issued 635,780 shares of its common stock to the owner of all of the outstanding ownership interests in Schilling.In connection with the Agreements, as of December 31, 2009, the Company issued an aggregate of 902,711 shares of its common stock to the owners of the three companies the Company acquired. Each of the agreements entered into with the three companies acquired on December 31, 2009, provides the former owners to require the Company to initiate the regulatory filing process for clearance by the Securities and Exchange Commission, to register the shares received by the former owners, subject to the Company's Board approval, and for the right of each former owner to repurchase ownership of the subsidiary they sold to the Company at any time in the first year following the closing date, by such former owner paying the Company the value of that subsidiary, as such value is determined by the Company's Board of Directors. The aggregate purchase price was $902,711, the fair value of the common stock issued.The results of operations of the three companies acquired will be included in the consolidated financial statements beginning January 1, 2010.The following table presents the preliminary allocation of the purchase price to the assets acquired and liabilities assumed, based on their fair values. 8 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 At December 31, 2009 Purchase price: Common stock issued $ Total consideration $ Allocation of purchase price: Cash Accounts receivable Notes receivable - related parties Inventories Other current assets Property, plant and equipment Other assets Goodwill Total Assets Acquired Current portion of long-term debt Accounts payable Accrued expenses Customer advances Total Liabilities Assumed Net Assets Acquired $ The acquisitions have been accounted for using the purchase method of accounting, and accordingly, the results of operations of Fregat, Kuhn and Schilling will be included in the Company's consolidated financial statements from January 1, 2010. The following unaudited pro forma summary of results of operations assume Fregat, Kuhn and Schilling had been acquired as of January 1, 2009: Three Months Ended March 31, Net revenue $ Net loss ) Earnings (loss) per share - diluted ) The information above is not necessarily indicative of the results of operations if the acquisition had been consummated as of January 1, 2009.Such information should not be construed as a representation of the future results of operations of the Company. 9 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 4.FAIR VALUE OF FINANCIAL MEASUREMENT The Company utilizes the accounting guidance for fair value measurements and disclosures for all financial assets and liabilities and nonfinancial assets and liabilities that are recognized or disclosed at fair value in the condensed consolidated financial statements on a recurring basis or on a nonrecurring basis during the reporting period.The fair value is an exit price, representing the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants based upon the best use of the asset or liability at the measurement date.The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability.The accounting guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value.These tiers are defined as follows: Level 1 -Observable inputs such as quoted market prices in active markets Level 2 -Inputs other than quoted prices in active markets that are either directly or indirectly observable Level 3- Unobservable inputs about which little or no market data exists, therefore requiring an entity to develop its own assumptions As of March 31, 2010, the Company held certain financial assets that are measured at fair value on a recurring basis.These consisted of cash and cash equivalents.The fair values of the cash and cash equivalents is determined based on quoted market prices in public markets and is categorized as Level 1.The Company does not have any financial assets measured at fair value on a recurring basis as Level 2 or Level 3 and there were no transfers in or out of Level 1, Level 2 or Level 3 during the three months ended March 31, 2010 and 2009. The following table sets forth by level, within the fair value hierarchy, the Company’s financial assets accounted for at fair value on a recurring basis as of March 31, 2010 and December 31, 2009. Assets at Fair Value as of March 31, 2010 and December 31, 2009 Using March 31, 2010 Total Quoted Prices in Active Markets for Identical Assets(Level 1) Significant Other Observable Inputs(Level 2) Significant Unobservable Inputs(Level 3) Cash and cash equivalents $ $ $
